[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this unusual proceeding, the plaintiff has moved for a property execution against the defendant to enforce a "voluntary agreement" in d pending workers compensation case.
The plaintiff is a claimant in a pending workers compensation proceeding as a result of an injury he claims he suffered at work in 1995. In. July of 1997, the claimant and the employer reached an agreement under which the employer agreed to a basic compensation rate of $631.35 per week. The agreement on a pre-printed State of Connecticut Workers' Compensation commission form contains a large legend at the top which reads THIS IS NOT A FINAL SETTLEMENT. The agreement was approved by the Workers Compensation Commission Third District on July 18, 1997.
The matter continues to be the subject of contested proceedings before the Workers Compensation Commission which has not rendered any final decision in the matter.
Nonetheless, the plaintiff now comes to this court requesting CT Page 9626 that it issue a property execution for accrued unpaid benefits under the agreement notwithstanding the continued pendency of the case before the commission.
This court declines to operate as a kind of court of interlocutory appeals for workers compensation matters. The plaintiff has failed to point this court to any appellate or indeed trial court decision which approves the procedure he is urging the court to undertake.
The Motion That Execution Be Ordered Is Denied.
Patty Jenkins Pittman Judge of the Superior court